NUMBER 13-19-00433-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

DAVID SAMUEL FLORES,                                                      Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 23rd District Court
                         of Wharton County, Texas.



                       MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Longoria

      Appellant David Samuel Flores was convicted of aggravated assault of a family

member with a deadly weapon, a first-degree felony. See TEX. PENAL CODE ANN.

§ 22.02(b)(1). Appellant pleaded true to the enhancement paragraphs which alleged that

he had been convicted of three prior felonies. Appellant elected to have the trial court
assess punishment and he was sentenced to fifty-five years’ incarceration in the

Institutional Division of the Texas Department of Criminal Justice.

       Appellant filed a notice of appeal. Appellant’s court-appointed counsel has filed an

Anders brief stating that there are no arguable grounds for appeal. See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a motion to withdraw and a brief stating that his review of the record yielded no

grounds of error upon which an appeal can be predicated. See id. Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Counsel has informed this Court, in writing,

that counsel has: (1) notified appellant that counsel has filed an Anders brief and a motion

to withdraw; (2) provided appellant with copies of both pleadings; (3) informed appellant




                                             2
of his rights to review the record, file a pro se response, 1 and seek discretionary review if

this Court concludes that the appeal is frivolous; and (4) provided appellant with a form

motion for pro se access to the appellate record that includes the Court’s mailing address,

instructions to file the motion within ten days, and only requires appellant’s signature and

the date. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 318–19. Adequate time has

passed, and appellant has not filed a pro se motion for access to the appellate record or

a pro se response.

                                     II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We may determine the appeal is wholly frivolous and issue an opinion after

reviewing the record and finding no reversible error. Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). Alternatively, if we determine that arguable grounds for

appeal exist, we must remand for the appointment of new counsel to brief those issues.
Id. at 827.

        We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See id. at 827–28 (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.




         1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                      3
We agree with counsel that the record presents no arguably meritorious grounds for

review, and an appeal would be frivolous. See Garner v. State, 300 S.W.3d 763, 766

(Tex. Crim. App. 2009); Bledsoe, 178 S.W.3d at 826–27.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant.” (quoting Jeffery v. State, 903 S.W.2d
776, 779–80 (Tex. App.—Dallas 1995, no pet.))).

        We grant counsel’s motion to withdraw. Within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to

appellant and to advise him of his right to file a petition for discretionary review. 2 See TEX.

R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                             NORA L. LONGORIA
                                                                             Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of April, 2020.

        2  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any
petition for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See id. R. 68.4.

                                                       4